Title: From John Adams to Charles Francis Adams, 23 October 1815
From: Adams, John
To: Adams, Charles Francis



Dear Charles
Quincy Octr. 23. 1815

I have heard much of your progress in French German & Russian but little of your Proficiency in Greek and Latin.
I have no great partiality for the pursuit of a great Variety of Languages. I never knew or read of a Man celebrated for reading, writing and speaking Eleven Languages who was good for any thing else.
Greek and latin are indispensible for a Scholar; and with these he may easily acquire enough of Italian Spanish and French, for a Gentleman or a Man of Business to know.
As you write So elegant a hand, you can easily give me an Account of your School and your Studies, which I am very anxious to know.
Your Cousin John Adams Smith will deliver this Letter to you. and I hope he will be kind to you and that you will be respectfully affectionate to him. You must converse with him in French.
My Love to Parents and Brother, all of whom I long to embrace.
A.